UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2523



JOHN J. “SWARTZ” TRENT,

                                              Plaintiff - Appellant,

          and


WHEELER PARTY,

                                                           Plaintiff,

          versus


WSET; WDBJ; WSLS; THE NEWS AND ADVANCE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (CA-99-80-6)


Submitted:   January 13, 2000             Decided:   January 19, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John J. Trent, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John J. “Swartz” Trent appeals the district court’s order

granting in forma pauperis status and dismissing the complaint for

failing to state a claim.   We have reviewed the record and the dis-

trict court’s order and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See Trent v. WSET,

No. CA-99-80-6 (W.D. Va. Nov. 16, 1999).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2